         Case 1:18-cv-02112-SHR-KM Document 23 Filed 09/08/20 Page 1 of 2




                 IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

CHRISTOPHER TIBBENS,             :              Civil No. 1:18-cv-2112
                                 :
                     Plaintiff,  :
                                 :
             v.                  :
                                 :
CLINT A. SNYDER, et al.,         :
                                 :
                     Defendants. :              Judge Sylvia H. Rambo

                                     ORDER
         Before the court is a report and recommendation of Magistrate Judge

Mehalchick (Doc. 22) in which she recommends that Defendant Clint Snyder’s

motion for summary judgment be denied.               Objections to the report and

recommendation were due on July 8, 2020, and to date, no objections have been

filed.

         In considering whether to adopt a report and recommendation when no

objections have been filed, the court should, as a matter of good practice, “satisfy

itself that there is no clear error on the face of the record in order to accept the

recommendation.” Fed. R. Civ. P. 72(b), advisory committee notes; see also Univac

Dental Co. v. Dentsply Intern., Inc., 702 F. Supp. 2d 465, 469 (M.D. Pa. 2010)

(explaining that judges should review dispositive legal issues raised by the report for

clear error). Following an independent review of the record and upon a careful

review of the report and recommendation, the court is satisfied that the report and
     Case 1:18-cv-02112-SHR-KM Document 23 Filed 09/08/20 Page 2 of 2




recommendation contains no clear error and will therefore adopt the

recommendation. Accordingly, IT IS HEREBY ORDERED AS FOLLOWS:

     1) The report and recommendation (Doc. 22) is ADOPTED;

     2) Defendant Snyder’s motion for summary judgment (Doc. 17) is DENIED;

     3) This matter is remanded to Magistrate Judge Mehalchick for further

        proceedings.

                                             s/Sylvia H. Rambo
                                             SYLVIA H. RAMBO
                                             United States District Judge


Dated: September 8, 2020
